Name: Commission Regulation (EEC) No 2155/87 of 22 July 1987 fixing the export refunds on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 202/ 14 Official Journal of the European Communities 23. 7. 87 COMMISSION REGULATION (EEC) No 2155/87 of 22 July 1987 fixing the export refunds on beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular the first sentence of Article 18 (5) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 18 of Regulation (EEC) No 805/68 provides that the difference between prices on the world market for the products listed in Article 1 of that Regula ­ tion and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 885/68 of 28 June 1968 (3), as last amended by Regulation (EEC) No 427/77 (4), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas Regulation (EEC) No 32/82 (*), as last amended by Regulation (EEC) No 2688/85 (*), and Regulations (EEC) No 1964/82 0, (EEC) No 74/84 (8) and (EEC) No 2388/84 (9), as amended by Regulation (EEC) No 3425/ 86 (10), lay down the conditions for granting special export refunds for certain cuts of beef/veal and certain preserved beef and veal products ; Whereas it follows from applying these rules and criteria to the foreseeable situation on the market in beef and veal that the refund should be as set out below ; Whereas the current market situation in the Community and sales outlets, particularly in non-member countries, leads to the granting of export refunds on adult male bovine animals of a live weight of at least 300 kilograms and other bovines of a live weight of 250 kilograms and over ; whereas experience gained in recent years has shown that it is advisable to treat live pedigree breeding animals of a weight of at least 250 kilograms for females and 300 kilograms for males in an identical manner to other bovine animals, while subjecting them to certain special administrative formalities ; Whereas it is necessary to grant refunds for the export to certain destinations of certain fresh or chilled meat listed in the Annex under subheading ex 02.01 A II a) and of certain frozen meat listed in the Annex under subheading ex 02.01 A II b) and of certain other prepared or preserved meat or meat offal listed in the Annex under subheading 1 6.02 B III b) 1 aa) ; Whereas, in view of the wide differences in products falling within subheadings ex 02.01 A II a) 4 aa) and ex 02.01 A II b) 4 aa), the refund should only be granted for cuts in which the weight of bone does not exceed one ­ third ; Whereas refunds should also be granted for fresh or frozen boned or boneless pieces, even where each piece is not individually wrapped, and for minced meat ; Whereas, in the case of meat of bovine animals, boned or boneless, salted and dried, there are traditional trade flows to Switzerland ; whereas, to the extent necessary to allow this trade to continue, the refund must be fixed at an amount which will cover the difference between prices on the Swiss market and export prices in the Member States ; whereas there are possibilities for exporting such meat and salted and dried meat to certain African, Near and Middle East third countries ; whereas account should be taken of this situation and refund should be fixed accor ­ dingly ; Whereas, in the case of certain other cuts and preserves of meat or offals shown in the Annex under subheading 16.02 B III b) 1 bb), Community participation in interna ­ tional trade may be ensured by granting a refund which takes account of the refund hitherto granted to exporters ; Whereas, in the case of other beef and veal products, a refund need not be fixed since Community participation in world trade in these products is not significant ; Whereas Regulations (EEC) No 2908/85 ("), (EEC) No 142/86 (12) and (EEC) No 1055/87 (n) lay down the condi ­ tions applying to the export of certain beef and veal held by certain intervention agencies and intended for export ; ') OJ No L 148 , 28 . 6. 1968 , p . 24. 2) OJ No L 48 , 17. 2. 1987, p. 1 . 3) OJ No L 156, 4. 7. 1968 , p. 2. 4) OJ No L 61 , 5. 3 . 1977, p . 16 . *) OJ No L 4, 8 . 1 . 1982, p. 11 . OJ No L 255, 26. 9 . 1985, p. 11 . ^ OJ No L 212, 21 . 7. 1982, p . 48 . 8) OJ No L 10, 13 . 1 . 1984, p . 32. ') OJ No L 221 , 18 . 8 . 1984, p. 28 . 10) OJ No L 316, 11 . 11 . 1986, p. 9 . ") OJ No L 279, 19. 10. 1985, p . 18 . n) OJ No L 19, 25. 1 . 1986, p . 8 . &gt; 3) OJ No L 103, 15 . 4. 1987, p . 10 . 23 . 7. 87 Official Journal of the European Communities No L 202/15 Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (*), las last amended by Regula ­ tion (EEC) No 1636/87 (2),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas the measures provided for in this Regulation are in accordance With the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The list of products on which the export refund referred to in Article 18 of Regulation (EEC) No 805/68 is granted and the amount of that refund shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 10 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 164, 24 . 6. 1985, p . 1 . 2) OJ No L 153, 13 . 6 . 1987, p . 1 . No L 202/ 16 Official Journal of the European Communities 23 . 7. 87 ANNEX to the Commission Regulation of 22 July 1987 fixing the export refunds on beef and veal (ECU/100 kg) CCT heading No Description Refund I  Live weight  ex 01.02 A Live domestic animals of the bovine species : I. Pure-bred breeding ariimals : (a) Females, with a live weight equal to or greater than 250 kg :  for export to third countries 80,000 l (b) Males, with a live weight equal to or greater than 300 kg : l  for export to third countries 80,000 II . Other than pure-bred breeding animals : I (a) Adult male bovine animals with a live weight equal to or greater than 300 kg : I  For export to North African, Near and Middle East third countries (') 72,000  For export to West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe 72,000  For export to certain other Asian third countries (12) 58,500  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 58,500  For export to Austria, Sweden and Switzerland 27,500 (b) Other, with a live weight equal to or greater than 250 kg : \  For export to North African, Near and Middle East third countries (') 68,500  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe 68,500  For export to certain other Asian third countries (12) 55,500  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 55,500  For export to Austria, Sweden and Switzerland 25,500  Net weight  ex 02.01 A II Meat of bovine animals : a) Fresh or chilled : 1 . Carcases, half-carcases or 'compensated' quarters : (aa) The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs : ( 11 ) From male adult bovine animals (3) :  For export to North African, Near and Middle East third countries (') 94,500  For export to West, Central, East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe 88,500  For export to certain other Asian third countries (12) 71,500  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 71,500  For export to Austria, Sweden and Switzerland 36,000 23 . 7. 87 Official Journal of the European Communities No L 202/ 17 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 02.01 A II (cont'd) (22) Other :  For export to North African, Near and Middle East third countries (') 79,500  For export to West, Central, East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe 73,500  For export to certain other Asian third countries (u) 65,000  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzer ­ land 65,000  For export to Austria, Sweden and Switzerland 32,500 l (bb) Other : ( 11 ) From male adult bovine animals (3) :  For export to North African, Near and Middle East third countries (') 128,500  For export to West, Central, East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe 122,500  For export to certain other Asian third countries (12) 97,000  For export to European third countries, (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 97,000  For export to Austria, Sweden and Switzerland 48,500 (22) Other :  For export to North African, Near and Middle East third countries (') 107,500  For export to West, Central, East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe 101,500 l  For export to certain other Asian third countries (12) 88,000  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 88,000 I  For export to Austria, Sweden and Switzerland 44,000 2. Separated or unseparated forequarters : (aa) From male adult bovine animals (3) :  For export to North African, Near and Middle East third countries (') j 94,500  For export to West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe 88,500  For export to certain other Asian third countries (12) 71,500  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 71,500  For export to Austria, Sweden and Switzerland 36,000 No L 202/18 Official Journal of the European Communities 23 . 7. 87 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 02.01 All (cont 'd) (bb) Other :  For export to North African, Near and Middle East third countries (l)  For export to West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to certain other Asian third countries (u)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland  For export to Austria, Sweden and Switzerland 79,500 73,500 65,000 65,000 32,500 162,000 156,00a 123,000 123,000 61,000 135,500 129,000 110,500 110,500 56,000 3 . Separated or unseparated hindquarters : (aa) With a maximum of nine ribs or pairs of ribs : ( 11 ) From male adult bovine animals (3) :  For export to North African, Near and Middle East third countries (')  For export to West, Central, East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to certain other Asian third countries (12)  For export to European third countries (l) (z), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland  For export to Austria, Sweden and Switzerland (22) Other :  For export to North African, Near and Middle East third countries (')  For export to West, Central, East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to certain other Asian third countries (12)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland  For export to Austria, Sweden and Switzerland (bb) With more than nine ribs or pairs of ribs : ( 11 ) From male adult bovine animals (3):  For export to North African, Near and Middle East third countries (')  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar,' Swaziland and Zimbabwe  For export to certain other Asian third countries (12)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland  For export to Austria, Sweden and Switzerland 94,500 88,500 71,500 71,500 36,000 23 . 7. 87 No L 202/19Official Journal of the European Communities (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 02.01 A II (cont 'd) (22) Other :  For export to North African, Near and Middle East third countries (')  For export to West, Central, East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to certain other Asian third countries (12)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland  For export to Austria, Sweden and Switzerland 79,500 73,500 65,000 65,000 32,500 128,500 122,500 97,000 97,000 48,500 4. Other : ex aa) Unboned (bone-in) ( 11 ) From the carcases, half-carcases or 'compensated' quarters of male adult bovine animals (8), excluding the front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs :  For export to North African, Near and Middle East third countries (')  For export to West, Central, East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to certain other Asian third countries (u)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland  For export to Austria, Sweden and Switzerland (22) From the forequarters of male adult bovine animals (8) :  For export to North . African, Near and Middle East third countries (')  For export to West, Central, East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to certain other Asian third countries (12)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland  For export to Austria, Sweden and Switzerland (33) From the hindquarters of male adult bovine animals with a maximum of nine ribs or nine pairs of ribs (g) :  For export to North African, Near and Middle East third countries (')  For export to West, Central, East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to certain other .Asian third countries (12) 94,500 88,500 71,500 71,500 36,000 162,000 156,000 123,000 No L 202/20 Official Journal of the European Communities 23. 7. 87 (ECU/100 kg) CCT heading No Descnption Refund  Net weight  ex 02.01 All (cont 'd)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland  For export to Austria, Sweden and Switzerland 123,000 61,000 (44) Other, the weight of bone does not exceed one-third of the weight of the cut :  For export to North African, Near and Middle East third countries (')  For export to West, Central, East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to certain other Asian third countries (12)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland  For export to Austria, Sweden and Switzerland 79,500 73,500 65,000 65,000 32,500 ex bb) Boned, or boneless :  Each piece individually wrapped :  From the hindquarters of male adult bovine animals with a maximum of nine ribs or nine pairs of ribs (4) :  For export to North African, Near and Middle East third countries (')  For export to French Polynesia, New Caledonia and West, Central, East and South African third countries ('), except Bots ­ wana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to certain other Asian third countries (l2)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland  For export to Austria, Sweden and Switzerland 231,500 223,000 175,500 175,500 88,000 Other, excluding the thin flanks, the shin and the shank f) :  For export to North African, Near and Middle East third countries (')  For export to French Polynesia, New Caledonia and West, Central, East and South African third countries (l), except Bots ­ wana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to certain other Asian third countries (12)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland -  For export to Austria, Sweden and Switzerland  For export to the United States of America, carried out in accordance with Regulation (EEC) No 2973/79 (*), and for export to Canada 153,500 144,500 125,000 125,000 62,500 90,000 23 . 7. 87 Official Journal of the European Communities No L 202/21 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 02.01 A II (cont 'd) Other, including minced meat, with a lean bovine meat content (excluding fat) of 78 % or more (16) :  For export to North African, Near and Middle East third coun ­ tries (')  For export to French Polynesia, New Caledonia and West, Central, East and South African third countries (1 ), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to certain other Asian third countries (,2)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzer ­ land  For export to Austria, Sweden and Switzerland  For export to the United States of America, carried out in accordance with Regulation (EEC) No 2973/79 (*), and for export to Canada 109,500 102,500 84,000 84,000 42,000 90,000 b) Frozen : 72,500 66,500 66,500 66,500 32,000 1 . Carcases , half-carcases or 'compensated quarters : (aa) The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs :  For export to North African, Near and Middle East third countries (')  For export to West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to certain other Asian third countries (12)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland  For export to Austria, Sweden and Switzerland (bb) Other :  For export to North African, Near and Middle East third countries (')  For export to West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to certain other Asian third countries (12)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland  For export to Austria, Sweden and Switzerland 2. Separated or unseparated forequarters :  For export to North African, Near and Middle East third countries (')  For export to West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to certain other Asian third countries (12)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland  For export to Austria, Sweden and Switzerland 95,500 89,500 89,500 89,500 43,000 72,500 66,500 66,500 66,500 32,000 No L 202/22 Official Journal of the European Communities 23 . 7. 87 (ECU/100 kg) CCT heading No Description Refund Net weight  3 . Separated or unseparated hindquarters :ex 02.01 All (cont 'd) (aa) With a maximum of nine ribs or pairs of ribs :  For export to North African, Near and Middle East third countries (')  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to certain other Asian third countries (12)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland  For export to Austria, Sweden and Switzerland ,(bb) With more than nine ribs or pairs of ribs :  For export to North African, Near and Middle East third countries (')  For export to West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to certain other Asian third countries (12)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 118,500 112,500 112,500 112,500 53,500 72,500 66,500 66,500 66,500 32,000  For export to Austria, Sweden and Switzerland 4. Other : aa) Unboned (bone-in), the weight of bone does not exceed one-third of the weight of the cut :  For export to North African, Near and Middle East third countries (')  For export to West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to certain other Asian third countries (12)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland  For export to Austria, Sweden and Switzerland 72,500 66,500 66,500 66,500 32,000 90,000 ex bb) Boned or boneless : ex 33 . Other :  For export to the United States of America, carried out in accordance with Regulation (EEC) No 2973/79 (*), and for export to Canada  For export carried out in accordance with Regulations (EEC) No 2908/85, (EEC) No 142/86 and (EEC) No 1055/87 :  to North African, Near and Middle East third countries (')  to French Polynesia, New Caledonia and West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe 171,500 163,00 23 . 7. 87 Official Journal of the European Communities No L 202/23 (ECU/100 kg) CCT heading No Description Refund 1  Net weight  ex 02.01 A II (cont'd)  to certain other Asian third countries (12)  to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzer ­ land  to Austria, Sweden and Switzerland  Other, including minced meat, with a lean bovine meat content (excluding fat) of 78 % or more (1S) :  for export to North African, Near and Middle East third countries (')  for export to French Polynesia, New Caledonia and West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe  for export to certain other Asian third countries (12)  for export to European third countries (') (2) (l7), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland  for export to Austria, Sweden and Switzerland 163,000 163,000 77,500 109,500 102,500 84,000 84,000 42,000 ex 02.06 C I a) 2 Meat of bovine animals, boned or boneless, salted or in brine, dried or smoked : (aa) Salted and dried :  For export to North, West, Central, East and South African third contries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to Switzerland (bb) Salted, dried and smoked :  For export to North African, Near and Middle East third countries (')  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe (cc) in brine (1S) :  For export to North African, Near and Middle East third countries (')  For export to West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe 102,500 60,500 102,500 102,500 102,500 102,500 ex 1 6.02 B III b) 1 Other preparations and preserves containing bovine meat or offals, except those finely homogenized (*) : ex aa) Uncooked, containing by weight the following percentages of bovine meats (excluding offal and fat) : ( 11 ) 90 % or more of meat :  For export to North African, Near and Middle East third countries (')  For export to West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to certain other Asian third countries (12) 115,500 108,000 108,000 No L 202/24 Official Journal of the European Communities 23 . 7. 87 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 16.02 B III b) 1 (cont 'd) 108,000 108,000 102,500 96,000 96,000 96,000 96,000 77,000 77,000 77,000 77,000 77,000 51,000 51,000 51,000 51,000 51,000  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland  For export to Austria, Sweden and Switzerland (22) 80 % or more, but less than 90 % of meat :  For export to North African, Near and Middle East third countries (')  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to certain other Asian third countries (12)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland  For export to Austria, Sweden and Switzerland (33) 60 % or more, but less than 80 % of meat :  For export to North African, Near and Middle East third countries (')  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to certain other Asian third countries (I2)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland  For export to Austria, Sweden and Switzerland (44) 40 % or more, but Less than 60 % of meat :  For export to North African, Near and Middle East third countries (')  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe  For export to certain other Asian third countries (12)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland  For export to Austria, Sweden and Switzerland ex bb) Other, containing by weight the following percentages of bovine meats (exclu ­ ding offal and fat) : ( 11 ) 90 % or more of meat :  For export to third countries (22) 80 % or more, but less than 90 % of meat :  For export to third countries (33) 60 % or more, but less than 80 % of meat :  For export to third countries (44) 40 % or more, but less than 60 % of meat :  For export to third countries (55) 20 % or more, but less than 40 % of meat :  For export to third countries 73,000 0 65,000 H 48,500 (14) 32,500 16,000 23 . 7 . 87 No L 202/25Official Journal of the European Communities (') Within the meaning of Commission Regulation (EEC) No 3639/86 (OJ No L 336, 29 . 11 . 1986, p. 46). (2) Within the meaning of this Regulation those destinations mentioned in Article 5 of Regulation (EEC) No 2730/79 (OJ No L 317, 12. 12. 1979, p. 1 ) to be understood as European third countries . 0 The amount of this refund is subject to the submission of the certificate appearing in the Annex to Commission Regulation (EEC) No 32/82 (OJ No L 4, 8 . 1 . 1982, p. 11 ). (*) The amount of this refund is subject to compliance with the conditions laid down in Commission Regulation (EEC) No 1964/82 (OJ No L 212, 21 . 7. 1982, p. 48). 0 OJ No L 336, 29 . 12. 1979 , p. 44. (*) The products which contain a small quantity of visible pieces of meat are also excluded. (  ) Boned cuts which consist, entirely or partially, of thin flanks, shin or shank are ineligible for the refund . (8) The amount of this refund is subject to compliance with the conditions laid down in Commission Regulation (EEC) No 74/84 (OJ No L 10, 13. 1 . 1984, p. 32). (') For the products complying with the conditions laid down in Commission Regulation (EEC) No 2388/84 (OJ No L 221 , 18 . 8 . 1984) the refund is 116 ECU per 100 kilograms net weight. C 2) For the purposes of this Regulation 'certain other Asian third countries' are Pakistan, Sri Lanka, Burma, Thailand, Vietnam, Indonesia, the Philippines, China, North Korea and Hong Kong. (13) For the products complying with the conditions laid down in Commission Regulation (EEC) No 2388/84 (OJ No L 221 , 18 . 8 . 1984) the refund is 103 ECU per 100 kilograms net weight. (14) For the products complying with the conditions laid down in Commission Regulation (EEC) No 2388/84 (OJ No L 221 , 18 . 8 . 1984) the refund is 77 ECU per 100 kilograms net weight. (15) The refund on beef in brine is granted on the net weight of the meat, after deduction of the weight of the brine. (16) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ No L 210, 1 . 8 . 1986, p. 39). (17) Boned or boneless meat exported under Commission Regulation (EEC) No 2670/85 (OJ No L 253, 24. 9 . 1985, p. 8) are ineligible for the refund. NB : Article 7 of Regulation (EEC) No 885/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries .